department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita b06 scano-122318-02 uilc internal_revenue_service national_office legal advice memorandum for joseph r calderaro technical advisor sb_se area from acting associate chief_counsel income_tax and accounting subject refund claims for incidental_expenses this chief_counsel_advice responds to your memorandum dated in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 what factors affect the service’s review of refund claims by merchant mariners for expenses associated with their traveling to and from union halls to seek employment what is the effect of the tax court’s opinions in 115_tc_210 and westling v commissioner tcmemo_2000_289 upon refund claims of merchant mariners for shipboard incidental_expenses conclusion sec_1 because of the fact-intensive character of these claims the service should follow the sequential tests contained herein additionally the service should require that the taxpayer substantiate these expenses this is a fact-intensive issue that might or might not be controlled by johnson and westling scano-122318-02 issue travel_expenses to union halls facts a number of merchant mariners have filed amended returns claiming travel_expenses to their union halls to secure work aboard ships purportedly union rules may require that members appear in person at the union halls to learn about vessels needing crew members for a voyage and to bid for jobs berths on those ships in some cases the union halls are sufficient distances from the mariners’ residences as to require an overnight stay law and analysis job search expenses sec_162 allows a deduction for ordinary and necessary business_expenses such deductible expenses include those incurred in searching for new employment in the employee's same trade_or_business 58_tc_219 54_tc_374 if the employee is seeking a job in a new trade_or_business the expenses are not deductible under sec_162 20_tc_511 hobdy v commissioner tcmemo_1985_414 evans v commissioner tcmemo_1981_413 away from home deductible job-seeking expenses can include travel_expenses while away from home revrul_77_16 1977_1_cb_37 clarifying revrul_75_120 1975_1_cb_55 see kozera v commissioner tcmemo_1986_604 bhargava v commissioner tcmemo_1978_197 affd by unpublished order 2d cir boback v commissioner tcmemo_1983_198 sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business including traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business see 326_us_465 1946_1_cb_57 the nature of the travel must be such that it is reasonable for the taxpayer to need and to obtain sleep or rest during release time on such trips in order to meet the demands of the job see for example revrul_75_168 1975_1_cb_58 and revrul_68_663 1968_2_cb_71 this sleep_or_rest_rule was upheld in 389_us_299 1968_1_cb_64 as it achieved ease and certainty of application and also substantial fairness because the rule places all one-day travelers on a similar tax footing scano-122318-02 revrul_93_86 1993_2_cb_71 provides that for purposes of sec_162 a taxpayer’s home is generally considered to be located at the taxpayer’s regular or principal if more than regular place of business the more important factors to be considered in determining which place of business is the principal place are the total time ordinarily spent by the taxpayer at each of his business posts the degree of business activity at each such post and whether the financial return in respect of each post is significant or insignificant see revrul_54_147 1954_1_cb_51 if the taxpayer has no principal or regular place of business then the taxpayer’s home is at the taxpayer’s regular place of abode in a real and substantial sense as determined using objective factors set forth in revrul_73_529 1973_2_cb_37 if the taxpayer does not have a regular place of abode in a real and substantial sense under revrul_73_529 then the taxpayer is considered to be an itinerant whose home is wherever the taxpayer happens to work union hall expenses in order to be deductible travel_expenses to a union hall must be both away from home and pursuant to the taxpayer’s trade_or_business union hall as tax_home there are three objective factors used to determine the bona_fide nature of a taxpayer’s assertion that the claimed abode is the regular place of abode in a real and substantial sense whether the taxpayer performs a portion of the business in the vicinity of the claimed abode and uses such abode for lodging purposes while performing such business there whether the taxpayer’s living_expenses incurred at the claimed abode are duplicated because business requires the taxpayer to be away therefrom and whether the taxpayer a has not abandoned the vicinity in which the historical place of lodging and the claimed abode are both located has a member or members of the family marital or lineal only currently residing at the claimed abode or uses the claimed abode frequently for purposes of lodging b c generally the service will recognize the claimed abode as the taxpayer’s home for purposes of sec_162 if under bona_fide circumstances all three objective factors are met if only two of the factors are met then all the facts and circumstances will be subjected to close scrutiny to determine whether the claimed abode will be recognized as the taxpayer’s home scano-122318-02 in 54_tc_663 the tax_court held that a millwright welder’s union hall was not the taxpayer’s place of business and therefore could not be the taxpayer’s home it appears that officers of the taxpayer’s union functioning at the union headquarters in washington were helpful and even instrumental in obtaining employment for the taxpayer during the taxable_year however the taxpayer worked and created income by his various employments not in washington but in chalk point front royal and landover it was in those places rather than washington that taxpayer had a place of business a place of employment or a post or station at which he was employed t c pincite footnote omitted rather the court determined that the taxpayer’s residence was his home and therefore he was away from home when working at temporary jobs in the washington metropolitan area in case v commissioner tcmemo_1985_530 the service argued that the taxpayer was not away from home while in the vicinity of the union hall the court relying on dean held that the taxpayer’s union hall was not his home the taxpayer a merchant seaman would travel from his residence in mississippi to the union hall in new orleans louisiana to secure work on various ships he would go from new orleans to the ship’s port which could be in houston texas mobile alabama baton rouge louisiana or new orleans his services were not performed in new orleans but rather were performed aboard ship the only contact with new orleans was to go there find employment in a ship and steam off in finding that new orleans was not the taxpayer’s home the court distinguished cases in which taxpayers’ employment was localized in the vicinity of the union hall the court found that the taxpayer’s residence in mississippi was his home union hall travel in pursuit of business regardless of whether the union hall is the taxpayer’s home the travel to the union hall must be undertaken in pursuit of the taxpayer’s trade_or_business rather than for personal purposes although not a union hall case commissioner v flowers supra focused on the requirement that deductible travel_expenses be incurred in pursuit of a trade_or_business in flowers the taxpayer lived in jackson mississippi and worked in mobile alabama and the lower courts disagreed as to which location was the taxpayer’s home the supreme court determined that regardless of where the home was located the taxpayer’s travel_expenses were incurred solely as the result of the taxpayer’s desire to maintain a home in jackson while working in mobile a factor irrelevant to the maintenance and prosecution of the employer’s business c b pincite the frequent travel and additional expenses were occasioned solely by his personal propensities c b pincite scano-122318-02 the court pointed out had the taxpayer’s post of duty been in jackson the cost of maintaining his home there and of commuting or driving to work concededly would be nondeductible living and personal expenses lacking the necessary direct relation to the prosecution of the business the character of such expense is unaltered by the circumstance that the taxpayer’s post of duty was in mobile thereby increasing the costs of transportation food and lodging whether he maintained one abode or two whether he traveled blocks or miles to work the nature of these expenditures remained the same similarly the tax_court denied transportation expense deductions in 60_tc_834 involving a waitress who was required to report to the union hall daily to receive work assignments citing dean the court held that the taxpayer was employed where she worked not where the union hall was located and that she did not stop at the union hall to further the employer’s business the court disallowed the deductions determining that the expenses were personal commuting expenses analysis the intensely factual nature of these cases precludes a universal holding as to whether the trips to the union hall are deductible the discussion of cases and authorities above provides a framework for analyzing the facts of each case and applying the rules as appropriate accordingly the following is a structure for analyzing the facts not a chain of reasoning leading to a singular conclusion first is the union hall itself the mariner’s home or is the mariner away from a regular place or abode in a real and substantial sense both dean and case indicate that if a mariner has a tax_home it is not the union hall under certain fact patterns a mariner might not have a tax_home but rather is an itinerant who would never be away from home for tax purposes second even if the union hall is not the mariner’s home does the mariner maintain a residence at a distance from the union hall for personal reasons the flowers and anderson cases suggest that the mariner’s trips to the union hall are not made in pursuit of the trade_or_business also if the trip to the union hall is for the purpose of securing a first job as a mariner the trip is considered a personal rather than business_expense in fact the nature of the union hall activities are distinguishable from the job search expenses discussed in primuth and cremona - the union hall does not provide services that actually assist mariners in developing or processing prospective job opportunities - and therefore these expenses may not qualify as job search expenses scano-122318-02 in summary unless the facts of a given case lead to a favorable answer under all of these tests a mariner’s trips to a union hall to find work on a new vessel are nondeductible travel_expenses issue incidental_expenses facts in date the united_states tax_court issued two opinions regarding substantiation by merchant mariners of their incidental_expenses while traveling temporarily away from home their meals_and_lodging having been furnished in_kind by their employers 115_tc_210 westling v commissioner tcmemo_2000_289 the taxpayers introduced no written evidence of the amount of their actual expenses although one taxpayer testified with respect to his purchases instead they used the annual per_diem revenue procedures to calculate their challenged deduction by using the applicable m ie rate times the number of days for which they claimed a deduction although the tax_court denied a deduction calculated by the taxpayers’ formula the court held that the taxpayers could deduct daily amounts equal to the incidental expense portion of the federal meal and incidental expense per_diem rates in the federal travel regulations c f_r et seq subsequently referred to as ftr without regard to the partial_disallowance for meal deductions law and analysis statute and regulations the internal_revenue_code allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year including expenses paid_or_incurred while traveling temporarily away from home sec_162 however sec_262 denies a deduction for any personal living or family_expenses no deduction of a traveling expense is allowed however unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount time place and business_purpose of the expense sec_274 sec_1_274-5t substantiation by adequate_records requires some written evidence of the expense which is more probative if made at or near the time of the expense such as an account book diary or log as more fully described in sec_1_274-5t and c ii along with documentary_evidence such as a receipt if required by sec_1_274-5 in other words the regulations contemplate written evidence supporting all four elements of an expense even if a receipt is not required for a particular expense a receipt is required by sec_1_274-5 however for any expense for scano-122318-02 lodging and any other expense of dollar_figure or more except for expenses for transportation charges if such receipts are not readily available for any meal expense deduction the deduction otherwise allowable is limited to a percentage of the expense under sec_274 also under sec_274 however the commissioner may relax some or all of the substantiation requirements in regulations or other pronouncements of general applicability in the case of an expense that does not exceed an amount prescribed in such pronouncement the commissioner has exercised that authority in pronouncements in areas described in sec_1_274-5 expenses_incurred in connection with certain employer reimbursements and j deductions for meals while traveling away from home and mileage rates for vehicle expenses the revenue procedures in revproc_83_71 1983_2_cb_590 the commissioner permitted taxpayers not reimbursed by their employers for meals while traveling away from home to deduct dollar_figure per day for trips of less than days or dollar_figure per day for trips of days or more later modifying rules set forth in revproc_89_67 1989_2_cb_795 for employees who substantiate expenses reimbursed by their employers under a reimbursement or other expense allowance arrangement satisfying sec_62 and c the commissioner in revproc_90_15 1990_1_cb_476 provided rules for employees and self-employed individuals to use in deducting meal expenses while traveling away from home section dollar_figure of revproc_90_15 and all subsequent annual revisions provided for a deduction for meals for each full_day of travel in an amount set forth in the federal travel regulations for meal and incidental_expenses m ie rate various other provisions of the revenue_procedure applicable to deducting meal expenses while traveling away from home are not materially changed no provision of the revenue_procedure specifies directly how much an individual may deduct for only incidental_expenses for a day of traveling away from home although the revenue_procedure does allow under section dollar_figure or section an employee to be reimbursed by an employer for only incidental_expenses for a day traveling away from home and to substantiate those expenses if the employer also provides the employee’s meals_and_lodging in_kind sec_3 of the current revenue_procedure revproc_2001_47 2001_42_irb_332 contains the following definitions sec_3 definitions scano-122318-02 o1 per_diem_allowance the term per_diem_allowance means a payment under a reimbursement or other expense allowance arrangement that meets the requirements specified in sec_1_62-2 and that is paid with respect to ordinary and necessary business_expenses incurred or which the payor reasonably anticipates will be incurred by an employee for lodging meal and incidental_expenses for travel away from home in_connection_with_the_performance_of_services as an employee of the employer reasonably calculated not to exceed the amount of the expenses or the anticipated expenses and paid at or below the applicable federal per_diem rate a flat rate or stated schedule or in accordance with any other service- specified rate or schedule dollar_figure federal per_diem rate and federal m ie rate general_rule the federal per_diem rate is equal to the sum of the applicable federal lodging expense rate and the applicable federal meal and incidental expense m ie rate for the day and locality of travel a conus rates the rates for localities in the continental_united_states conus are set forth in appendix a to c f_r ch b oconus rates the rates for localities outside the continental_united_states oconus are established by the secretary of defense rates for non-foreign localities including alaska hawaii puerto rico the northern mariana islands and the possessions of the united_states and by the secretary of state rates for foreign localities and are published in the per_diem supplement to the standardized regulations government civilians foreign areas c internet access to the rates the conus and oconus rates may be found on the internet at www policyworks gov perdiem incidental_expenses the term incidental_expenses includes but is not limited to expenses for laundry cleaning and pressing of clothing and fees and tips for services such as for porters and baggage carriers the term incidental_expenses does not include taxicab fares lodging taxes or the costs of telegrams or telephone calls scano-122318-02 the federal travel regulations ftr section of the ftr is a glossary of terms that is useful in analyzing this issue pertinent provisions of section are as follows actual expense - payment of authorized actual expenses_incurred up to the limit prescribed by the administrator of gsa or agency as appropriate entitlement is contingent upon entitlement to per_diem and is subject_to the same definitions and rules governing per_diem continental_united_states conus - the contiguous states and the district of columbia foreign area see also non-foreign area - any area including the trust territories of the pacific islands situated both outside conus and the non-foreign areas non-foreign area - the states of alaska and hawaii the commonwealths of puerto rico guam and the northern mariana islands and the territories and possessions of the united_states excludes the trust territories of the pacific islands per_diem_allowance - the per_diem_allowance also referred to as subsistence allowance is a daily payment instead of reimbursement for actual expenses for lodging excluding taxes meals and related incidental_expenses the per_diem_allowance is separate from transportation_expenses and other miscellaneous expenses the per_diem_allowance covers all charges including any service charges where applicable for a lodging includes expenses except lodging taxes for overnight sleeping facilities baths personal_use of the room during daytime telephone access fee and service charges for fans air conditioners heaters and fires furnished in the room when such charges are not included in the room rate lodging does not include accommodations on airplanes trains buses or ships such cost is included in the transportation cost and is not considered a lodging expense b meals expenses for breakfast lunch dinner and related tips and taxes specifically excluded are alcoholic scano-122318-02 beverages and entertainment_expenses and any expenses_incurred for other persons c incidental_expenses fees and tips given to porters baggage carriers bellhops hotel maids stewards or stewardesses and others on ships and hotel servants in foreign countries transportation between places of lodging or business and places where meals are taken if suitable meals cannot be obtained at the tdy site and mailing cost associated with filing travel vouchers and payment of government sponsored charge card billings court decisions in 115_tc_210 the taxpayer captain of a merchant ship maintained a home on shore but was required to live aboard ship for extended periods during the tax years in question and his employer_provided his meals on board ship but neither provided personal necessities nor gave him an allowance for incidental_expenses while aboard the taxpayer could purchase clothing items such as foul-weather gear personal hygiene items and bottled water at a small ship’s store on his amended federal_income_tax return the taxpayer claimed miscellaneous_itemized_deductions net of the 50-percent limitation of sec_274 in the amount of dollar_figure for meals and entertainment expense on his return the taxpayer claimed a similar miscellaneous itemized_deduction for meals and entertainment expense of dollar_figure again after taking into account the sec_274 limitation for both years the taxpayer’s claimed expenses related solely to the incidental_expenses incurred aboard ship the taxpayer failed to submit receipts or other written documentation to substantiate the incidental_expenses allegedly incurred instead he used the per_diem substantiation method described in the relevant revenue_procedure for each tax_year and determined the amount of the deduction claimed by using the full m ie rate for each city to which he traveled despite his being provided meals by his employer the service disallowed the claimed deductions for both years scano-122318-02 during the litigation the government based its disallowance of the deduction upon three grounds first basing its argument upon 143_f3d_497 9th cir aff’g tcmemo_1995_559 and revrul_73_529 1973_2_cb_37 the government argued that the revenue procedures did not apply because the taxpayer was an itinerant without a tax_home the government’s reasoning was that because the taxpayer’s employer furnished his lodging and meals without charge his traveling in the scope of his employment did not result in his incurring the duplicative living_expenses required for him to establish a tax_home second the government argued that the taxpayer had not substantiated the fact of his incurring the expenses in question and that his unsupported testimony was insufficient to establish the amounts of his expenditures finally the government argued that the revenue procedures did not apply because the taxpayer did not incur both meal and incidental_expenses but only incidental_expenses in his opinion in johnson judge laro denied the taxpayer a deduction for incidental_expenses at the full m ie per_diem rate but allowed a deduction in the amount of the incidental expense component of the per_diem rate the court rejected all three of the government’s arguments the court distinguished the government’s authorities factually and found the taxpayer had a tax_home and that it was his residence ashore and the taxpayer’s testimony was credible as to the fact that he incurred expenses and his records satisfied the time place and business_purpose requirements of the regulations under sec_274 in rejecting the government’s third argument that the taxpayer could not use the deemed substantiation provisions of the revenue_procedure because he had incurred incidental_expenses only the court began by reading the federal travel regulations ftr into the analysis as follows t he commissioner has recognized as much in the subject revenue procedures wherein he states that the amount of ordinary and necessary business_expenses of an employee for lodging meal and or incidental_expenses incurred while traveling away from home will be deemed substantiated when the employer provides a per_diem_allowance to the employee equal to the applicable m ie rate e g revproc_96_28 c b pincite we also note that c f_r sec a sets forth explicit rules which reduce the m ie rates when the government furnishes meals to an employee without charge and clarifies that the total amount_of_deductions made on partial days shall not cause the employee to receive less than the amount allocated for incidental_expenses scano-122318-02 johnson t c pincite emphasis added the court then framed the issue as follows we read the revenue procedures to apply to three distinct situations ie where a traveling employee pays only for meals where a traveling employee pays for both meals and incidental_expenses and where a traveling employee pays only for incidental_expenses id pincite the court did not view the revenue_procedure as dealing with variations on two distinct situations -- an employee who is reimbursed for expenses and is substantiating to his employer as opposed to an employee or self-employed_person taking a deduction on the person’s individual return the court found that the plain text of the heading of the section of the revenue_procedure permitting the taxpayer to use the federal per_diem rates to substantiate his expenses optional method for meals only deduction was not dispositive rather the court read expansively the text of both the revenue_procedure s and the ftr and found that the taxpayer is entitled to deductions in amounts for the incidental expense portion only further without discussing dollar_figure of the applicable revenue_procedure the court found in a footnote that the tax_court rule computation should reflect a deduction for incidental_expenses that did not subject those expenses to the disallowance of sec_274 n johnson t c pincite n the ftr section cited by the court was redesignated c f_r sec the text of the current revenue_procedure contains wording substantially identical to that of revproc_96_28 to wit section limitations and special rules in general the federal per_diem rate and the federal m ie rate described in section dollar_figure of this revenue_procedure for the locality of travel will be applied in the same manner as applied under the federal travel regulations c f_r part except as provided in sections dollar_figure through dollar_figure of this revenue_procedure emphasis added revproc_2001_47 i r b pincite e g revproc_2001_47 i r b pincite all of the revenue procedures since revproc_90_15 supra have contained language in dollar_figure purporting to treat the entire deduction computed at the m ie rate or portion of that rate for certain days to be subject_to the disallowance under sec_274 however revproc_97_59 1997_52_irb_37 effective date and all subsequent revenue procedures have contained language in section more clearly subjecting the entire deduction computed at the m ie rate to the generally 50-percent disallowance of sec_274 the johnson and westling cases scano-122318-02 in a second case involving this issue westling v commissioner tcmemo_2000_289 the taxpayer was captain of a tugboat hauling barges among various alaska ports the taxpayer’s employer_provided lodging and meals but no incidental_expenses to the taxpayer when he worked the tax_court citing johnson disallowed the taxpayer’s claim for deductions at the full federal m ie rate but allowed deductions for incidental_expenses only the service did not recommend appeal of johnson and westling nor has it issued a pronouncement as to whether it will follow them the tax_court commented further on johnson in 118_tc_428 a case involving the applicability of sec_274 to per_diem payments to truck drivers in beech trucking the taxpayer’s long-haul drivers were compensated at a rate of to cents per mile of which cents was labeled a per_diem_allowance its short-haul drivers received a salary plus the same cents per mile per_diem_allowance the drivers were not required to turn in receipts or to account otherwise for how the per_diem allowances were spent on its forms sec_5 for and the taxpayer applied the 50-percent sec_274 disallowance for food and beverages to percent of the per_diem allowances paid to the drivers resulting in a claimed deduction of percent of the allowances paid after examining the taxpayer’s returns the service issued an fsaa final s_corporation administrative adjustment after determining that sec_274 disallowance applied to the entire amount of the per_diem allowances paid the taxpayer filed a tax_court petition challenging the service’s determination the taxpayer in beech trucking argued that the sections dollar_figure and dollar_figure of the revenue procedures6 in effect for the tax years in question were invalid to the extent that section dollar_figure characterized the per_diem payments as being solely for meals and incidental_expenses m ie and to the extent that section dollar_figure applied the sec_274 disallowance to the full amount of the per_diem payments the tax_court rejected this argument reasoning in part that the substantiation methods in the revenue procedures are not mandatory and that the taxpayer could have used concerned tax years prior to the effective date of revproc_97_59 pincite the tax_court opinion refers to forms beech trucking t c revproc_94_77 1994_2_cb_825 and revproc_96_28 1996_1_cb_686 scano-122318-02 actual allowable expenses properly substantiated with adequate_records or other_sufficient_evidence beech trucking t c pincite furthermore the court concluded giving due regard to the highly detailed nature of the statutory and regulatory scheme involved here to the specialized experience and information presumably available to the commissioner and to the value of uniformity in administering the national tax laws we are unpersuaded that the complained-of conditions imposed by section dollar_figure or section dollar_figure of the revenue procedures as applied in the instant case are arbitrary or unlawful id pincite internal citations omitted thus the court in beech trucking removed any doubt over the validity of the revenue procedures that might have been raised by footnote of johnson cited supra the taxpayer in beech trucking argued specifically that footnote of johnson supported his contention that sec_274 did not apply to the extent that the per_diem allowances were reimbursements for incidental_expenses the court distinguishing johnson disagreed the court pointed out that in johnson unlike the situation at hand the taxpayer had incurred and paid unreimbursed incidental_expenses and had claimed a deduction under section dollar_figure of the revenue procedures in effect at the time further the mariner in johnson was provided meals_and_lodging in_kind so there was no issue of allocation of the m ie allowance between meals and incidental_expenses by contrast the taxpayer in beech trucking attempted to deduct per_diem payments intended to cover without differentiation all otherwise unreimbursed travel_expenses including meals beech trucking t c pincite because the taxpayer in beech trucking made no attempt to substantiate the travel_expenses so as to provide a basis for allocating the payments between meals and incidental_expenses the court concluded that sec_274 applied to the entire amount of the payments analysis although the existence of a reimbursement plan was not a factor in either johnson or westling there was none in either there should be an inquiry as to whether a merchant mariner received any kind of per diem-like reimbursement from the employer for any reason in addition to the meals_and_lodging provided in_kind if such a plan exists then a different set of rules not covered in this advice applies to the facts of the case should such a plan be present please request further guidance in analyzing these cases it is essential to determine whether the merchant mariner was indeed traveling away_from_home_overnight in westling the relatively close scano-122318-02 proximity of a number of the taxpayer’s destinations to his residence ashore raises some questions about the taxpayer’s travel status that are not answered by the opinion the record in westling is not clear regarding whether this issue was considered when the case was set up in beech trucking there is considerable doubt as to whether the service considered this issue with respect to the short-haul truckers indeed the court in more than one instance in the beech trucking opinion noted the absence of any argument by the government regarding the overnight travel status of the short-haul truckers the importance of this issue is manifest if a taxpayer is not away_from_home_overnight then the taxpayer may not claim a deduction for any element of per_diem including incidental_expenses the fact that the government argued unsuccessfully in johnson that the taxpayer was an itinerant without a tax_home does not foreclose the issue automatically in the future as mentioned above the holding in johnson is fact-intensive given different facts itinerant taxpayer status might be a good ground for setting up a deficiency or rejecting a refund claim for example if a merchant sailor’s tax_return address is a post office box further inquiry would be appropriate for the taxpayer might indeed be itinerant with no home ashore alternatively the taxpayer’s permanent address might be aboard the same ship throughout the year in which case the taxpayer’s tax_home could be the ship itself in either case the taxpayer would not be away_from_home_overnight for purposes of sec_162 the nature and purpose of the incidental_expenses claimed by a mariner should be of interest also for example the facts in johnson indicate that the taxpayer purportedly claimed incidental_expenses for certain items purchased in the ship’s store such as foul-weather gear and bottled water foul-weather gear might be separately deductible as a miscellaneous itemized expense for special-purpose clothing required for the job it does not fall under either the revenue procedure’s or the ftr’s definition of an incidental expense bottled water is food or beverage if an allowable expense under per_diem it is subject_to the 50-percent limitation of sec_274 there is no indication that the government argued this point in johnson the use of the revenue_procedure by a taxpayer is optional if a taxpayer chooses not to rely upon the revenue_procedure or if a merchant mariner has claimed a refund for incidental_expenses exceeding the daily per_diem amount in the ftr then all elements of per_diem claimed must be substantiated and documentary_evidence such as receipts must be provided to the full extent required by sec_274 and its regulations the claims of mariners who claim either the full federal per_diem amount lodging plus meals and incidental_expenses or the full federal m ie amount under the purported authority of johnson and westling are without merit the holdings in those cases limited the taxpayers to the federal per_diem rate for incidental scano-122318-02 expenses only using the rates specified in the federal travel regulations therefore any amount claimed in excess of the ie rates in the federal travel regulations is facially defective and should be disallowed the next question is which federal rate for ie should apply the johnson and westling opinions did not address this issue claims by mariners for unsubstantiated incidental expenditure amounts up to dollar_figure per day without supporting receipts on the ground that they are permitted by notice_95_50 1995_2_cb_333 superseded in pertinent part by sec_1 c a iii are similarly defective taxpayers making such claims confuse the requirement for documentary_evidence with the requirement for substantiation the requirement to provide receipts falls under the documentary_evidence requirement this is the requirement relaxed by notice_95_50 and the subsequent regulation by contrast the requirement for an adequate_accounting substantiated by an account book diary log statement of expense trip sheet or similar record still exists whether under an employer’s accountable expense reimbursement plan or as an unreimbursed employee_business_expense these general documents are necessary to establish the amount date place and essential character of the expenditure still required by the regulations see sec_1_274-5 thus mariners may not claim actual expenditures in excess of the federal ie rate without meeting at least these general requirements for a written record accordingly if refund claims contain amounts exceeding the federal ie rate and lacking sufficient explanatory information they should be disallowed this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions james l atkinson by gerald m horan senior technician reviewer
